DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to claims 1, 8, 12, 15, 21, 25, and 26 in the response filed on 10/11/2021 have been acknowledged.  
Claims 5, 10, 16, and 18-20 remain cancelled. 
Claims 1-4, 6-9, 11-15, 17, and 21-26 are currently pending and under examination. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Phillips in view of WANG further in view of TRIANO is used as prior art. TRIANO is still relevant prior art as it teaches a practice torso, see below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The first adjustment device is 22 and the first rail is 21, however, these are both the same structure. An adjustment device will have a different function than that of a rail, however since they are the same structure, it is unclear how these are different. There is nothing in the specification that differentiates the function of the adjustment device and the rail because they are the same. The applicant is using one structure for two different functions, but it is unclear what the function is because there is no differentiation between the two functionally. Clarification is required. 
Allowable Subject Matter
Claims 14-15 and 24-26 are allowed. 
Claims 2-4 and 21-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art drawn to Phillips (US 5,362,021) in view of WANG et al. (referred to as “WANG”) (US 2017/0181715 A1) further in view of TRIANO et al. (referred to as “TRIANO”) (US 2017/0053564 
Phillips in view of WANG further in view of TRIANO fails to disclose or fairly suggest at least two holding elements configured to hold the torso support, wherein the at least two holding elements are arranged at a distance from each other in the adjustment direction; the torso support includes an engagement element interactable with at least one of the at least two holding elements; and the at least two holding elements are each configured as a female connector, the engagement element is configured as a male connector, and adjustment of the torso support along the first rail is prevented when the engagement element interacts with the at least one of the at least two holding elements, a method for adapting a device between two positions, comprising moving the torso support along the first rail in the adjustment direction past the utility support to change between the left-hander position and the right-hander position, and the at least two holding elements each configured as a female connector structured complimentary to the male connector; wherein the engagement element is engaged with a first holding element of the at least two holding elements when the torso support is secured in a left-hander position, and the engagement element is engaged with a second holding element of the at least two holding elements when the torso support is secured in a right-hander position, in combination with the other elements of the apparatus recited in the claims. 
Accordingly a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in dependent claim 2 and independent claims 14 and 26. 
Claims 3-4 and 21-22 are allowed insofar as they depend from the allowed claim 2, and claims 15 and 24-25 are allowed insofar as they depend from the allowed claim 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-7, 9, 11, 13, 17, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 5,362,021) in view of WANG et al. (referred to as “WANG”) (US 2017/0181715 A1) further in view of TRIANO et al. (referred to as “TRIANO”) (US 2017/0053564 A1).
Regarding claim 1, Phillips discloses a device for at least one of practicing and learning a medical treatment (see Fig. 1; the surgical table 10 allows a doctor/surgeon to practice and learn medical treatments), comprising:
a second adjustment device including a second rail (13) (see Figs. 1, 13-14; rail 13 is an adjustment device as main frame 20 is able to be adjusted to move along rail 13);
a torso support (11) (see Fig. 1; operating table 11 supports the torso of a patient);
a torso arranged on the torso support (11) (see Fig. 1; a torso of a patient is arranged on the operating table 11); 
a utility support (40, 50) (see Abstract; upper tray 40 and lower tray 50 are considered utility supports as medical tools and materials are placed on these trays); 
wherein the second rail (13) extends in an adjustment direction (see Fig. 1 and Col. 5 lines 4-10; rail 13 extends horizontal in an adjustment direction as upper and lower trays 40, 50 move horizontally along rail 13 in an adjustment direction);
wherein the utility support (40, 50) is movably connected to the second rail (13) such that a position of the utility support (40, 50) on the second rail (13) is adjustable via moving the utility support (40, 50) along the second rail (13) in the adjustment direction (see Figs. 1 and 14, and Col. 5 lines 4-10; lower and upper trays 40, 50 is adjustable on rail 13 via moving/sliding the 
Phillips does not disclose a first adjustment device including a first rail; a practice torso arranged on the torso support; wherein the first rail extends in an adjustment direction; and wherein the torso support is movably connected to the first rail such that a position of the torso support on the first rail is adjustable via moving the torso support along the first rail in the adjustment direction. 
However, WANG teaches an analogous torso support (1100) and analogous device for at least one of practicing and learning a medical treatment (see Figs. 1-2; a doctor is able to practice and learn medial treatments) comprising a first adjustment device (1000) including a first rail (1311) (see Figs. 1-2; supporting system 1000 includes guide rail 1311 which is an adjustment device as table 1100 is able to be adjusted along guide rail 1311 and guide rail 1311 is a first rail as there are a pair of guide rails 1311, and thus the left guide rail 1311 is a first rail); wherein the first rail (1311) extends in an adjustment direction (see Figs. 1-2; guide rail 1311 extends in an adjustment direction so that table 1100 moves horizontally across); wherein the torso support (1100) is movably adjustable via moving the torso support (1100) along the first rail (1311) in the adjustment direction (see Figs. 1-2 and [0041]; table 1100 is movably adjustable via moving table 1100 along guide rails 1311 via support device 1200) providing a support system that helps maintain a desired posture/position (see [0006]) so that the healthcare professional does not have to continuously move and/or change positions often. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the support means (15 of Phillips) 
Phillips in view of WANG discloses the invention as discussed above. 
Phillips in view of WANG does not disclose a practice torso arranged on the torso support. 
However, TRIANO teaches an analogous torso support (300) wherein a practice torso (200) is arranged on the torso support (300) (see Fig. 7 and Abstract; mannequin 200 is a practice torso as users use said mannequin to learn or improve certain treatment methods and techniques, and mannequin 200 is arranged on platform 300) providing a mannequin to learn or improve certain treatment methods and techniques, and thus, thereafter provide more accurate and/or safe treatment to patients (see Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the torso in the device of Phillips in view of WANG with a practice torso (200) as taught by TRIANO to have provided an improved device for at least one of practicing and learning a medical treatment to learn or 
Regarding claim 6, Phillips in view of WANG further in view of TRIANO discloses the invention as discussed in claim 1. Phillips in view of WANG further in view of TRIANO further discloses wherein the utility support (40, 50 of Phillips) is configured to carry medical tools (see Abstract of Phillips and Col. 7 lines 53-60 of Phillips; upper and lower trays 40, 50 of Phillips is configured to carry medical tools and materials). 
Regarding claim 7, Phillips in view of WANG further in view of TRIANO discloses the invention as discussed in claim 1. Phillips in view of WANG further in view of TRIANO further discloses wherein the utility support (40, 50 of Phillips) is arranged on a first side of the practice torso (200 of TRIANO) when in a left-hander position, and arranged on a second side of the practice torso (200 of TRIANO) when in a right-hander position, the second side opposite the first side (see Fig. 1 of Phillips and Col. 5 lines 4-10 of Phililps; upper and lower trays 40, 50 of Phillips is movable/slidable along rail 13 of Phillips, and thus upper and lower trays 40, 50 of Phillips is arranged on a left side of mannequin 200 of TRIANO when in a left-hander position and upper and lower trays 40, 50 of Phillips is arranged on a right side of mannequin 200 of 

    PNG
    media_image1.png
    419
    504
    media_image1.png
    Greyscale

Modified Fig. 1 of Phillips. 
Regarding claim 9, Phillips in view of WANG further in view of TRIANO discloses the invention as discussed in claim 1. Phillips in view of WANG further in view of TRIANO further discloses wherein the first adjustment device includes at least one first slide element (1200 of WANG) arranged on the first rail (1311 of WANG) and adjustable along the first rail (1311 of WANG) in the adjustment direction (see Figs. 1-2 of WANG and [0041] of WANG; as previously modified above (see claim 1), definition of carriage: a movable part of a machine for supporting some other movable object or part, https://www.merriam-webster.com/dictionary/carriage, thus support device 1200 of WANG is a first slide element as it is a carriage or movable part that supports the surgical table, and support device 1200 of WANG is arranged on guide rail 
the second adjustment device includes at least one second slide element (30 of Phillips) arranged on the second rail (13 of Phillips) and adjustable along the second rail (13 of Phillips) in the adjustment direction (see Figs. 1, 13-14 of Phillips and Col. 4 lines 58-68 et seq. Col. 5 lines 1-10 of Phillips; clamp 30 of Phillips is a slide element as it is a movable part that supports the utility support 40, 50 of Phillips, and clamp 30 of Phillips is adjustable along rail 13 of Phillips in the horizontal adjustment direction);
the torso support (11 of Phillips) is connected to and adjustable along the first rail (1311 of WANG) via the at least one first slide element (1200 of WANG) (as previously modified above (see claim 1), table 11 of Phillips is connected to and adjustable along guide rail 1311 of WANG via support device 1200 of WANG, see Figs. 1-2 of WANG); and 
the utility support (40, 50 of Phillips) is connected to and adjustable along the second rail (13 of Phillips) via the at least one second slide element (30 of Phillips) (see Figs. 1, 13-14 of Phillips and Col. 4 lines 58-68 et seq. Col. 5 lines 1-10 of Phillips; upper and lower trays 40, 50 of Phillips is connected to and adjustable along rail 13 of Phillips via clamp 30 of Phillips). 
Regarding claim 11, Phillips in view of WANG further in view of TRIANO discloses the invention as discussed in claim 1. Phillips in view of WANG further in view of TRIANO further discloses wherein the first adjustment device includes an adjustment path (181 of WANG) along which the torso support (11 of Phillips) is adjustable on the first rail (1311 of WANG) (as previously modified (see claim 1), the adjustment device 1000 of WANG includes an adjustment 
Although Phillips in view of WANG further in view of TRIANO does not explicitly disclose wherein the adjustment path has a length which amounts to at least 60% of a width of the practice device in the adjustment direction, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the adjustment path has a length which amounts to at least 60% of a width of the practice device in the adjustment direction, as the adjustment path length is shown in Fig. 1 of WANG and is the length of guide device 1300 of WANG or length direction 181 of WANG, and the width of guide device 1300 of WANG is shown via width direction 191 of WANG, which is shorter than the length of guide device 1300 of WANG in order to optimize the adjustment path so that a healthcare professional does not have to continuously move/change positions often as the device helps maintain a desired posture/position (see [0006] of WANG). 
Regarding claim 13, Phillips in view of WANG further in view of TRIANO discloses the invention as discussed in claim 1. Phillips in view of WANG further in view of TRIANO further discloses wherein the practice torso (200 of TRIANO) is a replication of at least part of a body of a living thing (see Fig. 7 of TRIANO and Abstract of TRIANO; as previously modified above, mannequin 200 of TRIANO is a replication of at least part of a body of a living thing, as it is a mannequin of a human being). 
Regarding claim 17, Phillips in view of WANG further in view of TRIANO discloses the invention as discussed in claim 13. Phillips in view of WANG further in view of TRIANO further discloses wherein the living thing is a human being (see Fig. 7 of TRIANO and Abstract of 
Regarding claim 23, Phillips in view of WANG further in view of TRIANO discloses the invention as discussed in claim 9. Phillips in view of WANG further in view of TRIANO further discloses wherein at least one of (i) the at least one first slide element (1200 of WANG) and (ii) the at least one second slide element (30 of Phillips), are structured as a slidable rail carriage (definition of carriage: a movable part of a machine for supporting some other movable object or part, https://www.merriam-webster.com/dictionary/carriage, thus support device 1200 of WANG is a first slide element and is a rail carriage as support device 1200 of WANG is a movable/slidable part that supports the surgical table which is also movable along guide rail 1311 of WANG, and clamp 30 of Phillips is a second slide element and is a rail carriage as it is a movable/slidable part that supports the utility support 40, 50 of Phillips along rail 13 of Phillips). 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of WANG in view of TRIANO further in view of WANG.
Regarding claim 12, Phillips in view of WANG further in view of TRIANO discloses the invention as discussed in claim 1.
Phillips in view of WANG further in view of TRIANO does not disclose wherein the torso support is rotatable about the first rail. 
However, WANG teaches an analogous torso support (1100) in another embodiment, wherein the torso support (1100) is rotatable about the first rail (1311) (see Figs. 5-6 and [0043] and [0055]; table 1100 is rotatable about guide rail 1311 via driving device 14) providing a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the torso support and support device 1200 in the device of Phillips in view of WANG further in view of TRIANO with a driving device 14 as taught by WANG in another embodiment to have provided an improved device for practice and learning a medical treat that provides a support system that helps maintain a desired posture/position (see [0006]) so that the healthcare professional does not have to continuously move and/or change positions often.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.H./Examiner, Art Unit 3786                    

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786